Citation Nr: 1137879	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  10-12 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a disability characterized by memory loss/confabulation, claimed as due to in-service pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from March 1940 to March 1946. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for memory loss.   In November 2009, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in February 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2010. 

The matter arrived before the Board in May 2011.  At that time, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim, as reflected in a July 2011 supplemental SOC (SSOC), and returned the matter on appeal to the Board for further consideration.

As explained by the Board in the May 2011 decision/remand, the issue on appeal has been recharacterized.  The Veteran initially applied for service connection for memory loss, as secondary to pneumonia.  The Veteran also claimed confabulation as a residual of his pneumonia.  The evidence of record reflected that the Veteran had been diagnosed with dementia and possible early Alzheimer's, with an unknown etiology.  As the record reflected that memory loss and confabulation were symptoms of a disability for which an etiology had not yet been established, in the May 2011 Remand the Board recharacterized this claim in light of the Veteran's actual arguments and assertions.  Furthermore, as the Veteran had withdrawn his claim for service connection for pneumonia, and originally claimed a disability characterized by memory loss/confabulation as secondary to pneumonia, the Board recharacterized this issue as service connection on a direct basis.  The Board noted that although the RO characterized the memory loss/confabulation claim as on a secondary basis, it also considered service connection on a direct basis. 

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.  During the hearing, the undersigned advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND


In this case, the Veteran seeks service connection for a disability characterized by memory loss/confabulation.  The Veteran contends that during service he suffered from a severe case of pneumonia.  Due to the seriousness of his condition, the Veteran alleges he was kept unconscious for seventeen days with various drugs, including morphine, to allow his body to recover.  While he survived the illness, he contends that the treatment resulted in his current memory problems and confabulation.  In explanation of the confabulation problem, he has described that due to gaps in his memory, he fills in the blanks with other information in order to make sense of the recollection or event, for both himself and others.  He has emphasized that he does not intentionally lie, but rather, inserts information without realizing he has done so.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, the medical record reflected a current diagnosis.  For example, on VA examination in May 2011 the Veteran was diagnosed with a cognitive disorder not otherwise specified.  On VA examination in June 2011 he was diagnosed with neurocognitive problems including memory loss and confabulation.     

Additionally, while the records do not document in-service documentation of memory loss or confabulation, the Veteran's service treatment records do support the in-service incurrence of pneumonia.  On the Veteran's entry into service, no abnormalities were noted on the physical examination report.  Subsequently, in February 1941 he was diagnosed with acute pneumonitis.  Personnel records reflect that he was transferred to the U.S. Naval Hospital in Pearl Harbor for treatment on February 20, 1941, and that treatment was completed on March 25, 1941.  Details of the Veteran's hospitalization are not of record, but the claims file contains a November 2009 buddy statement supporting the in-service incurrence of pneumonia, the administration of morphine, and the Veteran's state of unconsciousness for a period of seventeen days.  

As for nexus evidence, at the time of the Board's last remand, the record contained only the March 2010 opinion of a neuropsychologist, which, while appearing to offer a possible nexus between the Veteran's in-service pneumonia and current confabulation, was deemed inconclusive and speculative by the Board.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (holding that a doctor's statement framed in terms such as "could have been" is not probative); see also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992) (holding that "may or may not" language by physician is too speculative).  Other VA examination reports were of record, including reports dated from September 2009, August 2004, and September 2003, but these reports were either not pertinent to the disability at issue or offered no relevant nexus findings.  Accordingly, the Board remanded the matter for further development, to include the obtainment of an additional medical opinion.

The Board is satisfied as to substantial compliance with its May 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ secured additional VA treatment records, afforded the Veteran the opportunity to submit any additional evidence pertinent to the claim, and provided the Veteran with VA examinations to determine the etiology of his current memory loss and confabulation problems.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Specifically, three VA examinations were conducted subsequent to the Board's last remand.  

In May 2011 a VA psychiatric examination was conducted.  The examiner predominately addressed the current severity of the Veteran's service-connected anxiety disability, but also diagnosed the Veteran with a cognitive disorder not otherwise specified, and opined that the disorder "might or might not" be service connected. 

In June 2011 a VA examination was conducted with a neuropsychologist.  The neuropsychologist concluded that it is less likely than not that the pneumonia and delirium in service caused the Veteran's current confabulation or memory problems.  The examiner concluded that the Veteran's  memory problems are likely of a more recent onset and due to dementia, and the fact that confabulation occurred following the episode of pneumonia in service is most likely coincidental.  She determined that "there is no way to connect his remote history of pneumonia and delirium to these neurocognitive problems."  

Finally, a respiratory diseases VA examination was conducted in July 2011.  That examiner diagnosed the Veteran with remote pneumonia, without residual.  The examiner opined that the Veteran has no permanent sequelae or residuals from the pneumonia he suffered in 1941.  The examiner noted that the Veteran had been medically cleared as "'well'" following the episode of pneumonia, was placed back on duty, and that his respiratory system was reported as normal at the time of his separation examination in March 1946.  The examiner further noted that a chest x-ray obtained at separation was also normal.  It was noted that the Veteran has had no recurrent bouts of respiratory problems since discharge.

However, subsequent to the above development, and following the certification of the appeal to the Board, the Veteran submitted a letter containing additional argument.  Significantly, the Veteran noted that he had previously submitted a statement from his sister, E.B., dated from April 8, 2011, and questioned why it had not been listed as evidence or discussed in the readjudication of his claim.  On close review of the claims file, the Board cannot point to this letter.  The Board finds the letter significant because, as the Veteran's daughter testified at the personal hearing in April 2011, "the only person that's still alive that knew him prior to his pneumonia is his sister. And I did speak with her about it and she did tell me that he did not have any of that symptom [memory loss and confabulation] before the Navy. When he came home that's when she noticed that he was twisting the story a bit."  Hearing Transcript, p. 6.  

Given the unique personal knowledge possessed by the Veteran's sister, and the fact that her statement would likely constitute positive evidence for the claim, the Board finds that an attempt to obtain the letter must be made before the claim is fairly adjudicated.  VA is required to obtain relevant evidence that has been "adequately identified."  38 U.S.C.A. § 5103A(b), (c).  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  Here, the Board finds that the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) compel a request for this evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

Additionally, upon further review of the claims file, the Board notices that certain evidence cited by the RO in a June 2011 rating decision is also not of record.  In that decision, the rating assigned for the Veteran's service-connected anxiety disability was increased.  The evidence relied on in effectuating that increase included "buddy statements" of the Veteran's daughter dated from May 19, 2011 and May 24, 2011.  The RO noted that in one of the statements, the Veteran's daughter described the Veteran's current psychiatric symptomatology.  These statements are not of record.  As this evidence may be relevant to the matter at bar, the Board finds that they should also be requested.  Furthermore, the record does not appear to contain other documents listed as evidence in the June 2011 rating decision, including an April 6, 2011 VA Form 21-526b, a May 2, 2011 VA Form 21-0820, a May 3, 2011 VCAA letter, or a June 8, 2011 VA Form 21-0820.  On remand, all outstanding documents connected to the Veteran must be properly associated with the claims file.

On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records. The record reflects that the Veteran has been receiving treatment at the VA Medical Center (VAMC) in St. Cloud, Minnesota. While the claims file currently includes treatment records dated to July 5, 2011, more recent treatment records may now be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the St. Cloud VAMC any records of treatment, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby remanded to the RO, via the AMC, for the following action:


1.  The RO should obtain from the St. Cloud VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since July 5, 2011. The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  The RO should associate with the claims file all outstanding documents pertaining to the Veteran.  This includes, but is not limited to, the following documents cited in the June 2011 rating decision: an April 6, 2011 VA Form 21-526b, a May 2, 2011 VA Form 21-0820, a May 3, 2011 VCAA letter, or a June 8, 2011 VA Form 21-0820.  

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

Specifically, the Veteran should be asked to re-submit the following lay statements: the April 8, 2011 statement of the Veteran's sister, E.B; the May 19, 2011 statement of the Veteran's daughter, B.N.; and the  May 24, 2011 statement of the Veteran's daughter,  B.N.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for a disability characterized by memory loss/confabulation, claimed as due to in-service pneumonia (on a direct basis), in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).



